DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 2, as seen in Figs 4 and 5. The base region [126] does not have a substantially flat upper surface, it goes up and down. Only a portion of the upper surface of [126] is flat. The Examiner adopts such an interpretation of claim 2.
Regarding claims 4 and 5, the disclosed device is a lateral DMOS (see also instant claim 1, line 2).
MOS meaning metal-oxide semiconductor, or conductor-insulator-semiconductor interface. Claimed interfaces in claims 4 and 5 are mentioned in the specification, but are not attached to any device. The device of claim 1 does not have the interface of claims 4 and 5 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 5, the semiconductor device is a lateral MOSFET (claim 1, lines 2-3), which means it has metal-oxide-semiconductor interface, or, equivalently, conductor-insulator-semiconductor, as in claim 3. Therefore, it can’t have other interfaces claimed in dependent claims 4 and 5.
Claims 4 and 5 are not examined because no such devices are disclosed, and it is new matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 (as best understood for claims 2 and 3) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Risaki, U.S. Pat. 7,242,058, hereafter Risaki.
Regarding claim 1, Risaki discloses (Fig. 6) a semiconductor device, comprising:
at least a first lateral MOSFET (Col. 1, lines 17-20) formed on a semiconductor substrate [006], the first lateral MOSFET having an interface defined by a plurality of trenches (between fins [007]) along which the current flow can be modulated by a perpendicular electric field (this is the operation of LDMOS finFET device, as in Fig. 6, so it is disclosed), wherein at least a portion of the interface lies on a plane substantially perpendicular to the plane of the substrate (see Fig. 1(b) or Fig. 6, part of the interface is vertical), the interface configured such that at least a portion of the current flow along the portion of the interface that lies on a plane substantially perpendicular to the plane of the substrate is in a direction substantially parallel to the plane of the substrate (the device in Fig. 6 is a Finfet LDMOS, the current flows along side surfaces of the fins [007]).
Regarding claim 2, as best understood, Risaki further discloses (Fig. 6 ) wherein a base region [012] of the first lateral MOSFET is disposed below the plurality of trenches and has a substantially flat upper surface (see Fig.6, a portion of the base layer [012] has a substantially flat upper surface, as in the disclosed invention).
Regarding claim 3, Risaki further discloses (see, e.g., Fig. 1(b)) wherein said interface is a conductor-insulator-semiconductor interface [003] (polysilicon gate electrode), [004] (gate insulator), [007]/[005], semiconductor) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Risaki, U.S. Pat. 7,242,058, hereafter Risaki.
Regarding claims 6-7, Risaki discloses everything as applied above. Risaki fails to explicitly disclose a SiC substrate. However, the use of SiC is obvious, since this wide band semiconductor is frequently used for power (DMOS) devices. The use of a wide bandgap semiconductor such as Silicon carbide improves transistor performance, such as switching speed and power loss.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR V BARZYKIN whose telephone number is (571)272-0508. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BILKIS JAHAN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
/VICTOR V BARZYKIN/Examiner, Art Unit 2817